EX‑35.1 (logo) WELLS FARGO Commercial Mortgage Servicing D1050-084, 8th Floor 401 South Tryon St. Charlotte, NC 28202 1-800-326-1334 ANNUAL STATEMENT OF COMPLIANCE Reference is hereby made to that certain Pooling and Servicing Agreement dated as of June 1, 2012, by and among RBS Commercial Funding Inc., as Depositor, Wells Fargo Bank, National Association, as Master Servicer, Certificate Administrator, Tax Administrator and Custodian, Torchlight Loan Services, LLC, as Special Servicer, Trimont Real Estate Advisors, Inc., as Trust Advisor and Deutsche Bank Trust Company Americas, as Trustee, with respect to Commercial Mortgage Pass-Through Certificates WFRBS 2012-C7 (the "Agreement"). Capitalized terms used herein not otherwise defined shall have the meanings assigned in the Agreement. Pursuant to Section 11.11 of this Agreement, I, Daniel Bober, Executive Vice President of Commercial Mortgage Services do hereby certify that: 1.
